Roberts, J.
We find attached to the record in this case, an affidavit of Baker, one of the defendants below, stating in substance, that he had not authorized any one to apply for a writ of error in his behalf, and that he had not authorized any one to sign his name to the bond given to obtain the supersedeas: and asking this court to dismiss the writ of error. It is the petition for the writ of error, in the name of both of the defendants below, and not the bond, which gives this court jurisdiction of the case, and by that we are to determine who are the parties to the writ. The attorney assumes to act for both defendants, Thompson and Baker, in filing the petition. His authority to act for Baker, is attempted to be disputed.
We do not feel called upon, by this mode of presenting the question, to consider how far this court may go, in investigating the question of fact, as to the authority of the attorney, in order to protect the jurisdiction of this court from abuse. The affidavit is no part of the record, and if Baker had designed, seriously, to ask any action of this court upon the attorney’s want of authority, he should have appeared here by himself, or counsel, and prosecuted the inquiry. Without intimating what would be his remedy, should he he able to establish that fact, we simply decline any action upon the matter, as now presented. Judgment affirmed with ten per cent, damages.
Affirmed with damages.